Citation Nr: 0108402	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  93-22 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for the residuals of a low 
back injury, currently evaluated as 10 percent disabling.


INTRODUCTION

The veteran served on active duty from August 1967 to October 
1987, including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision, which the 
veteran timely appealed.  In June 1999, the Board remanded 
this matter for further development and adjudication.  As the 
RO continued the denial of the claim, the case has since been 
returned to the Board for further appellate consideration.



REMAND

In the introduction to the Board's June 1999 remand, the 
Board observed that, although the veteran had requested a 
hearing before a Member of the Board in his October 1993 
substantive appeal, a statement subsequently made in February 
1999 was construed as a withdrawal of that hearing request.

During the pendency of the remand, however, the 
correspondence was received from the veteran in February 2000 
that contests the withdrawal of his hearing request.  While 
the veteran submitted a notarized statement that he indicated 
that he wanted to "stand as my appeal in totality in lieu of 
my presence," he also indicated that he never stated that he 
no longer wanted a hearing.  

Under these circumstances, it would appear that a request for 
an in-person hearing before a Member of the Board at the RO 
remains outstanding, and that a remand for such purpose is 
warranted.

Accordingly, this matter is hereby remanded to the RO for the 
following:

The RO should schedule the veteran for a 
hearing before a Member of the Board at 
the RO (Travel Board hearing) at the 
earliest available opportunity.  Unless 
the veteran indicates in a signed writing 
that, instead of an in-person hearing, he 
wishes his appeal to be certified to the 
Board on the basis of the present record 
(to include the above-referenced 
affidavit), alone, such hearing should be 
held, and the claims file thereafter 
transferred to the Board in accordance 
with current appellate procedures.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




